Order entered July 15, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00965-CV

                        GALOVELHO, LLC, Appellant

                                        V.

GREG ABBOTT, IN HIS OFFICIAL CAPACITY AS GOVERNOR OF THE
STATE OF TEXAS, COLLIN COUNTY, TEXAS, AND CITY OF FRISCO,
                      TEXAS, Appellees

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-02595-2020

                                     ORDER

      Before the Court is appellant’s July 13, 2022 unopposed motion for leave to

file separate briefs in reply to appellees’ response briefs and for an extension of

time. We GRANT the motion and ORDER the separate briefs be filed no later

than August 4, 2022.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE